Opinion filed November 4, 2010




                                            In The


   Eleventh Court of Appeals
                                          __________

                                    No. 11-10-00142-CR
                                        __________

                          KEITH LYNN WOOD, II, Appellant

                                                V.

                              STATE OF TEXAS, Appellee


                           On Appeal from the 266th District Court

                                      Erath County, Texas

                                 Trial Court Cause No. CR13291


                            MEMORANDUM OPINION
       The jury convicted Keith Lynn Wood, II of evading arrest and assessed his punishment at
confinement in a state jail facility for two years and a $10,000 fine. We dismiss.
       Appellant’s court-appointed counsel has filed a motion to withdraw. The motion is
supported by a brief in which counsel professionally and conscientiously examines the record
and applicable law and states that he has concluded that the appeal is frivolous. Counsel has
provided appellant with a copy of the brief and advised appellant of his right to review the record
and file a response to counsel’s brief. A response has been filed. Court-appointed counsel has
complied with the requirements of Anders v. California, 386 U.S. 738 (1967); In re Schulman,
252 S.W.3d 403 (Tex. Crim. App. 2008); Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App.
1991); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684
(Tex. Crim. App. 1974); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969); and
Eaden v. State, 161 S.W.3d 173 (Tex. App.—Eastland 2005, no pet.).
       In his response, appellant states that he “really just” wanted a “time reduction” and asks
that his appeal be withdrawn.
       Following the procedures outlined in Anders, we have independently reviewed the
record, and we agree that the appeal is without merit. We note that counsel has the responsibility
to advise appellant that he may file a petition for discretionary review by the Texas Court of
Criminal Appeals. Ex parte Owens, 206 S.W.3d 670 (Tex. Crim. App. 2006). Likewise, this
court advises appellant that he may file a petition for discretionary review pursuant to TEX. R.
APP. P. 66. Black v. State, 217 S.W.3d 687 (Tex. App.—Eastland 2007, no pet.).
       The motion to withdraw is granted, and the appeal is dismissed.


                                                            PER CURIAM


November 4, 2010
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.




                                                2